t c memo united_states tax_court farzana zaher petitioner and mohammad zaher intervenor v commissioner of internal revenue respondent docket no filed date adam d christensen for petitioner mohammad zaher pro_se angela j kennedy for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for with respect to a federal_income_tax return she filed with her former spouse intervenor the issue for decision is whether petitioner is entitled to relief under sec_6015 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in indiana at the time the notice of intervention was filed intervenor resided in california petitioner holds a bachelor’s degree and graduated from dental school in during the marriage intervenor participated in various entrepreneurial activities including owning and operating a gas station through a corporate entity that he owned and controlled zaher enterprises inc intervenor sold the gas station and payments were made to intervenor during petitioner had no ownership or controlling_interest in intervenor’s business activities and petitioner had no access to intervenor’s business bank account petitioner’s involvement with the family finances was limited the couple had some joint accounts but they also had separate personal and business accounts intervenor generally was responsible for filling out bank forms applying for loans and ensuring that the couple’s tax returns were prepared by their accountant and filed petitioner was not abused by intervenor and petitioner did not suffer from mental or physical health problems during petitioner and intervenor lived together in indiana with their two minor children petitioner was employed as a dentist intervenor realized capital_gains of dollar_figure from the sale of the gas station after several loans associated with the gas station operations were paid and payment was made for work relating to a piece of investment_property the remainder of the capital_gains from the gas station sale gas station proceeds approximately dollar_figure was deposited in petitioner and intervenor’s joint savings account at the time intervenor told petitioner that any taxes owed with respect to the capital_gains would be paid from the net_proceeds no estimated_tax payments were made with respect to the capital_gains petitioner and intervenor began having marital difficulties in date on date only a week before petitioner filed for divorce intervenor transferred the gas station proceeds from the couple’s joint savings account to his business checking account this transfer left the joint savings account with a balance of less than dollar_figure and was made without petitioner’s knowledge although petitioner did learn of the transfer before filing for divorce a few days after transferring the gas station proceeds to his business account intervenor wrote a check drawn on his business account for dollar_figure that was deposited in an account owned by one of his brothers at the time petitioner had no knowledge of the transfer to intervenor’s brother on date petitioner filed for divorce in the circuit_court for hamilton county indiana circuit_court and requested that the circuit_court issue a financial restraining order on date the circuit_court issued a temporary financial restraining order prohibiting petitioner or intervenor from disposing of marital assets without written consent of both parties or permission of the circuit_court petitioner and intervenor began living apart in date on date intervenor sent an email to petitioner stating that he had left a copy of the couple’s joint tax_return at her home for her to review and sign from this email petitioner learned for the first time that their tax_return had not been filed by the due_date and that there was a significant amount of tax due intervenor advised petitioner that they needed to sign and file the tax_return and that he had set up an appointment for petitioner to discuss the tax_return with their accountant in early date petitioner met with the accountant to review the tax_return which reported a tax due of dollar_figure petitioner then had her divorce attorney forward an unsigned copy of the joint_return to intervenor’s attorney for intervenor’s signature because petitioner was afraid intervenor would make unauthorized changes to the tax_return if she gave him a signed copy in a series of emails exchanged from date to date petitioner and intervenor discussed the tax_return and how the tax due would be paid because petitioner no longer had access to the gas station proceeds she urged intervenor to pay the tax intervenor responded that he did not have the money and suggested that they first file the return then talk to the internal_revenue_service irs about a payment plan intervenor also said he was seeking another accountant to redo the return since he felt their accountant went too much by the book in date in violation of the financial restraining order intervenor directed his brother to distribute to other family members the gas station proceeds he had been holding for intervenor intervenor eventually signed the return as originally prepared and sent it back to petitioner in mid-2008 petitioner signed the return for filing with the irs by this time petitioner had learned of the transfer of the gas station proceeds to the bank account of intervenor’s brother the joint_return was filed on date the return reported petitioner’s wage income of dollar_figure intervenor’s capital_gains of dollar_figure rental losses of dollar_figure and taxable interest_income of dollar_figure after crediting petitioner’s wage withholding of dollar_figure the joint_return showed tax due of dollar_figure which petitioner and intervenor did not pay when they filed the return the reported balance due for was solely attributable to intervenor petitioner submitted a form_8857 request for innocent spouse relief to the irs dated date an irs tax examiner reviewed petitioner’s request under the process described in revproc_2003_61 2003_2_cb_296 and ultimately denied her relief under sec_6015 a final_determination letter dated date was sent to petitioner according to the irs’ workpaper the denial was based in large part on the examiner’s conclusion that petitioner had not established that she had a reasonable belief when the return was signed that the tax would be paid_by intervenor and that petitioner would not suffer economic hardship if relief was not granted in date after several years of contentious proceedings petitioner and intervenor’s divorce became final in april and date the circuit_court issued orders regarding the couple’s property division and child custody issues petitioner was granted full custody of the couple’s two children as to the property division the circuit_court included the gas station proceeds in the marital estate because the court ruled that intervenor had wrongfully transferred the funds from the couple’s joint account just before petitioner filed for divorce however in the light of intervenor’s greater financial contributions during the marriage and petitioner’s future earning potential as a dentist the circuit_court awarded intervenor percent and petitioner percent of the marital assets to effect this property division the circuit_court required petitioner to take on a much greater share of marital debt than intervenor the circuit_court also ruled that intervenor had violated the financial restraining order on numerous occasions including instructing his brother to distribute the gas station proceeds to other family members intervenor claimed that these distributions were made to repay loans that family members made to petitioner and intervenor during their marriage but the circuit_court ruled that no credible_evidence supported the existence of these claimed family loans the circuit_court found it probable that the gas station proceeds had been distributed to family members in a scheme to funnel the money back to intervenor through loans and gifts from the same family members the circuit_court further concluded that intervenor had remained voluntarily unemployed during the entire course of the divorce proceedings to avoid paying his fair share to raise his children and had attempted to foist all his financial responsibilities on petitioner the divorce decree did not assign responsibility for the tax_liability on date intervenor filed his notice of intervention intervenor stated in his notice that he believed petitioner should be responsible for all of the income_tax_liability opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 114_tc_276 a requesting spouse however may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available under sec_6015 or c a requesting spouse may seek equitable relief under sec_6015 because this case involves failure_to_pay_tax shown on a return rather than a deficiency petitioner and respondent agree that petitioner is not entitled to relief under sec_6015 or c see 120_tc_137 petitioner contends that she is entitled to relief under sec_6015 from joint_and_several_liability sec_6015 gives the commissioner the discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either we have jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review 132_tc_203 130_tc_115 respondent disagrees contending that the proper standard of review is abuse_of_discretion and that the proper scope of review is limited to the administrative record we decline to revisit porter the presence of intervenor as a party in this case emphasizes the need to consider matters not in the administrative record see porter v commissioner t c pincite gale j concurring petitioner bears the burden of proving that she is entitled to relief under sec_6015 see porter v commissioner t c pincite see also rule a the commissioner has outlined procedures for determining whether a taxpayer qualifies for equitable relief under sec_6015 from joint_and_several_liability see revproc_2003_61 supra first revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 there is no dispute that petitioner meets the threshold conditions if the threshold conditions are satisfied the requesting spouse will ordinarily be granted relief if he or she then satisfies each requirement of the safe_harbor provision found in revproc_2003_61 sec_4 c b pincite on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and the requesting spouse will suffer economic hardship if not granted relief petitioner concedes that she does not satisfy the third condition accordingly petitioner does not qualify for relief under revproc_2003_61 sec_4 when a requesting spouse satisfies the threshold conditions but fails to satisfy the conditions in revproc_2003_61 sec_4 he or she still may be eligible for relief under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for an underpayment revproc_2003_61 sec_4 c b pincite lists nonexclusive factors to be considered in determining whether to grant equitable relief under sec_6015 no single factor is determinative all factors are to be considered and weighed and the list of factors is not intended to be exhaustive id these listed factors are whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic hardship if not granted relief whether the requesting spouse knew or had reason to know that the other spouse would not pay the tax whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement whether the requesting spouse received a significant benefit beyond normal support from nonpayment of the tax_liability and whether the requesting spouse has made a good-faith effort to comply with the tax laws for the taxable years following the year to which the request for relief relates other factors if present that favor equitable relief are the nonrequesting spouse abused the requesting spouse and the requesting spouse was in poor mental or physical health on the date the return was signed or at the time relief was requested however the absence of these last two factors will not weigh against equitable relief id the irs denied petitioner’s request for relief under sec_6015 after reviewing and weighing these factors our analysis of the relevant factors and circumstances is as follows marital status the first factor considered is whether the requesting spouse is separated or divorced from the nonrequesting spouse petitioner and intervenor were separated at the time of her initial request for innocent spouse relief and they have since divorced therefore this factor weighs in favor of relief for petitioner economic hardship the second factor considered is whether the requesting spouse will suffer economic hardship if relief is not granted petitioner concedes that she will not suffer economic hardship this factor weighs against relief knowledge or reason to know the third factor considered is whether the requesting spouse had knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability for this factor to weigh in favor of a requesting spouse the requesting spouse must establish that when he or she signed the return he or she had no knowledge or reason to know the nonrequesting spouse would not pay the tax reported on the return and it was reasonable for him or her to believe that the nonrequesting spouse would pay the tax shown as due see collier v commissioner tcmemo_2002_144 another relevant consideration is whether petitioner believed that intervenor would pay the taxes reasonably promptly after the filing of the joint_return see waldron v commissioner tcmemo_2011_288 see also schepers v commissioner tcmemo_2010_80 banderas v commissioner tcmemo_2007_129 when petitioner signed the return reporting an unpaid balance due that was filed with the irs in date petitioner knew that intervenor had transferred the gas station proceeds at least two times first to intervenor’s business account and then to intervenor’s brother intervenor also told petitioner that he did not have the money furthermore although intervenor never explicitly stated that he was not going to pay the tax intervenor made it clear that he did not accept sole responsibility for the tax that was due considering these circumstances it simply is not reasonable for petitioner to have believed at the time she signed the return that was filed in late that intervenor would pay the tax that was due this factor weighs against relief for petitioner nonrequesting spouse’s legal_obligation this factor is concerned with whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement the parties agree that petitioner and intervenor’s divorce decree does not determine who has the legal_obligation to pay the tax_liability therefore this factor is neutral significant benefit the fifth factor considered is whether the requesting spouse has received a significant benefit beyond normal support from the unpaid income_tax_liability normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite 93_tc_672 at the administrative level respondent determined that petitioner had not received a significant benefit beyond normal support now respondent contends that petitioner received a significant benefit beyond normal support because the circuit_court included the misappropriated gas station proceeds in the marital estate subject_to division but not the tax_liability and petitioner received substantial assets in the divorce proceeding before this controversy arose intervenor was a successful entrepreneur and petitioner was a practicing dentist in accordance with their level of income petitioner and intervenor acquired substantial assets that had no connection with their failure to pay the tax_liability the assets petitioner was awarded in the property division were not acquired as a result of the unpaid tax_liability in addition the property division was unequal with petitioner receiving a smaller share than intervenor and shouldering more of the couple’s debts than intervenor furthermore the record contains no evidence that as a result of the unpaid tax_liability petitioner lived an unusually lavish lifestyle made extravagant purchases or took expensive vacations typical hallmarks of significant benefits beyond normal support see washington v commissioner t c pincite wiener v commissioner tcmemo_2008_230 accordingly petitioner did not receive a significant benefit beyond normal support this factor weighs in favor of relief compliance with income_tax laws this factor considers whether the requesting spouse has made a good-faith effort to comply with income_tax laws since the year at issue respondent concedes that petitioner has made a good- faith effort to comply with the income_tax laws since this factor weighs in favor of relief for petitioner see kruse v commissioner tcmemo_2010_270 chou v commissioner tcmemo_2007_102 abuse and mental or physical health these factors consider whether the requesting spouse was abused by the nonrequesting spouse and whether the requesting spouse had mental or physical health problems at the time the return at issue was signed or at the time he or she requested relief petitioner concedes that she was not abused by intervenor nor has she had any mental or physical health problems therefore these two factors are neutral analysis considering all the factors discussed above three weigh in favor of relief for petitioner two weigh against relief and three are neutral however our analysis does not end here the factors listed in revproc_2003_61 sec dollar_figure are nonexclusive and other_relevant_factors are to be considered we have allowed innocent spouse relief in cases where as few as two listed factors favored relief when there were other_relevant_factors to consider see bozick v commissioner tcmemo_2010_61 the taxpayer was browbeaten into signing the joint tax_return wiener v commissioner supra the taxpayer was in her 70s and in bad health and her husband had consistently misled her about their tax problems petitioner argues that the facts and circumstances regarding intervenor’s sale of the business that resulted in the tax_liability and his subsequent evasiveness and deceit concerning the funds that were to be used to pay the tax_liability weigh in favor of granting relief under sec_6015 intervenor misappropriated the gas station proceeds which could and should have been used to pay the tax_liability intervenor then went to great lengths over several years to place the gas station proceeds beyond petitioner’s reach effectively preventing petitioner from using these funds herself to pay the tax_liability equitable relief is more likely to be appropriate where concealment overreaching or other wrongdoing on the part of the nonrequesting spouse is present see van arsdalen v commissioner tcmemo_2007_48 citing 992_f2d_1256 2d cir affg t c memo intervenor’s egregious misconduct weighs in favor of relief for petitioner and respondent acknowledged as much at trial taking into account all of the facts and circumstances we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 with respect to any unpaid federal_income_tax liability for we have considered the arguments of the parties not specifically addressed in this opinion they are either without merit or irrelevant to our decision to reflect the foregoing decision will be entered for petitioner
